Cotillo, J.
The • action is by stockbrokers against a State bank for damages due to its failure to take up certain stock purchased by plaintiffs for principals for which the bank was acting as agent. The original complaint was held bad by the Appellate *154Division on the authority of Dyer v. Broadway Central Bank (130 Misc. 842), evidently because a bank could not legally engage in the purchase of common stocks. It was indicated in that opinion that while a National bank could not act as agent for another in the purchase of securities, the situation might be different with State banks “ when specially authorized by the Superintendent of Banks.” (Banking Law, § 106, added by Laws of 1919, chap. 159, as amd. by Laws of 1926, chap. 331.)
■’> It is urged by the defendant that the fact of such authorization must be affirmatively alleged in the complaint. I think that such authorization is sufficiently general to entitle the plaintiff to prove the existence of it at the trial. The motion is denied.